DETAILED ACTION
This Office Action is in response to Amendment filed June 21, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, Applicants originally disclosed in paragraph [0012] of current application that “According to the present invention, there is provided a group III nitride semiconductor substrate including a group III nitride semiconductor crystal, in which the group III nitride semiconductor substrate has a film thickness of 400 μm or more, in which exposed first and second main surfaces of the group III nitride semiconductor substrate, having a front and rear relationship, are both semipolar planes, and in which a difference in half width of an X-ray Rocking Curve (XRC) between the first and second main surfaces, in which X-rays incident to each surface in parallel with a projection axis of a c-axis of the group III nitride semiconductor crystal are measured, is 100 arcsec or less (emphasis added)”.  However, Applicants did not originally disclose that “the second main surface” is “in direct contact with the sapphire substrate” as recited on lines 6-7, and then the difference in half width of the XRD between the first and second main surfaces is as claimed on lines 13-16.
(2) Also regarding claim 1, Applicants originally disclosed in paragraphs [0182]-[0183] of current application and Fig. 9 of current application that the growth plane of the sapphire substrate is a {11-23} plane for the group III nitride semiconductor layer having a film thickness of 400 µm or more and 1200 µm or less to exhibit the hardly varying XRC half-value width.  However, Applicants did not originally disclose that any other growth planes of the sapphire substrate would be conducive to the claimed difference in half width of the XRC recited on lines 13-16.  Therefore, the amended claim 1, which does not recite the surface orientation or growth plane of the sapphire substrate, would be much broader in scope than the original disclosure in conjunction with the newly claimed film thickness of the group III nitride semiconductor layer of 400 µm or more and 1200 µm or less on lines 8-9, rendering the amended claim 1 noncompliant with the written description requirement since the amended claim 1 is broader in scope than the original disclosure.
(3) Further regarding claim 1, Applicants originally disclosed a buffer layer 22 disposed between the sapphire substrate 21 and the group III nitride semiconductor layer 23 in Fig. 4 of current application.  However, Applicants did not originally disclose “the second main surface being in direct contact with the sapphire substrate” as recited on lines 6-7, and then the difference in half width of the XRD between the first and second main surfaces is as claimed on lines 13-16.
(4) Still further regarding claim 1, Applicants originally disclosed in paragraph [0071] of current application that “the plane orientation of the growth plane 24 of the group III nitride semiconductor layer 23 is a semipolar plane on the N-polarity side.”  However, Applicants did not originally disclose that “a second main surface” of the group III nitride semiconductor layer “is semipolar with Ga-polarity” as recited on line 5, because the original disclosure was silent on what the polarity of the bottom surface of the group III nitride semiconductor layer would be.
(5) Still further regarding claim 1, Applicants originally disclosed in paragraph [0081] of current application the claimed difference in half width of the XRC between the first and second main surfaces recited on lines 13-16 for the group III nitride semiconductor substrate shown in Fig. 5 of current application.  However, Applicant did not originally disclose the claimed difference in half width of the XRC between the first and second main surfaces recited on lines 13-16 for the group III nitride semiconductor substrate that comprises the sapphire substrate recited on line 2 where the second main surface of the group III nitride semiconductor layer is in direct contact with the sapphire substrate; i.e. the second main surface is buried as an interface of the sapphire substrate and the group III nitride semiconductor layer.
Claim 2 depends on claim 1, and therefore, claim 2 also fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear how the claimed “group III nitride semiconductor substrate” recited in the preamble can comprise “a sapphire substrate” recited on line 2, because while it appears that Applicants originally claimed the group III nitride semiconductor substrate shown in Fig. 5 of current application, Applicants currently may have claimed an intermediate product comprising the sapphire substrate before forming the “group III nitride semiconductor substrate”.
(2) Further regarding claim 1, it is not clear how the claimed difference in half width of the XRC between the first and second main surfaces recited on lines 13-16 can be measured, because (a) Applicants claim a sapphire substrate which is in direct contact with the second main surface of the group III nitride semiconductor substrate on lines 6-7, and (b) in this case, the second main surface of the group III nitride semiconductor layer is buried as an interface of the sapphire substrate and the group III nitride semiconductor layer, which may not be measured with an XRC since both the sapphire substrate and the group III nitride semiconductor layer are hundreds of microns thick, and an X-ray may not penetrate either the sapphire substrate or the group III nitride semiconductor layer having such a large thickness, and then undergoes diffraction.
Claim 2 depends on claim 1, and therefore, claim 2 is also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                                 /JAY C KIM/                                                                                 Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                                           August 25, 2022